Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 1 of 18 Pageid#: 15826




                      IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA

                               No. 3:20-cv-00045-JPJ-PMS

   WILD VIRGINIA, VIRGINIA WILDERNESS             )
   COMMITTEE, UPSTATE FOREVER, SOUTH              )
   CAROLINA WILDLIFE FEDERATION, NORTH            )
   CAROLINA WILDLIFE FEDERATION,                  )
   NATIONAL TRUST FOR HISTORIC                    )
   PRESERVATION, MOUNTAINTRUE, HAW                )
   RIVER ASSEMBLY, HIGHLANDERS FOR                )
   RESPONSIBLE DEVELOPMENT, DEFENDERS             )
   OF WILDLIFE, COWPASTURE RIVER                  )
   PRESERVATION ASSOCIATION, CONGAREE             )
   RIVERKEEPER, THE CLINCH COALITION,             )
   CLEAN AIR CAROLINA, CAPE FEAR RIVER            )
   WATCH, ALLIANCE FOR THE SHENANDOAH             )
   VALLEY, and ALABAMA RIVERS ALLIANCE,           )
                                                  )
                         Plaintiffs,              )
                                                  )
   v.                                             )
                                                           PLAINTIFFS’ OPPOSITION
                                                  )
                                                                 TO FEDERAL
   COUNCIL ON ENVIRONMENTAL QUALITY and           )
                                                            DEFENDANTS’ MOTION
   MARY NEUMAYR IN HER OFFICIAL CAPACITY          )
                                                            FOR REMAND WITHOUT
   AS CHAIR OF THE COUNCIL ON                     )
                                                                  VACATUR
   ENVIRONMENTAL QUALITY,                         )
                                                  )
                         Defendants,              )
                                                  )
   AMERICAN FARM BUREAU FEDERATION,               )
   AMERICAN FUEL & PETROCHEMICAL                  )
   MANUFACTURERS, AMERICAN FOREST                 )
   RESOURCE COUNCIL, AMERICAN PETROLEUM           )
   INSTITUTE, AMERICAN ROAD &                     )
   TRANSPORTATION BUILDERS ASSOCIATION,           )
   CHAMBER OF COMMERCE OF THE UNITED              )
   STATES OF AMERICA, FEDERAL FOREST              )
   RESOURCE COALITION, INTERSTATE                 )
   NATURAL GAS ASSOCIATION OF AMERICA,            )
   and NATIONAL CATTLEMEN’S BEEF                  )
   ASSOCIATION,                                   )
                                                  )
                         Defendant-Intervenors.   )
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 2 of 18 Pageid#: 15827




          Plaintiffs (the “Conservation Groups”) hereby oppose the motion for remand without

   vacatur, Dkt. 145, submitted by Defendants Council on Environmental Quality (“CEQ”) and

   Mary Neumayr1 (together, the “Defendants”).

          By filing this motion, Defendants have waived their right to file a reply brief in support

   of their motion for summary judgment. Instead, Defendants ask this Court for what it already

   rejected: further delay of an adjudication of the illegal rulemaking that is actively harming the

   Conservation Groups. Because the lengthy delay Defendants again seek remains inappropriate,

   and because they have not satisfied the standard for a voluntary remand without vacatur, the

   Court should deny this request, adjudicate the fully briefed merits of this case, and vacate the

   2020 Rule2 to prevent further harm.

          I.      This Court Has Already Determined That Delay of This Litigation Is
                  Inappropriate

          Last month, Defendants requested a stay of this litigation. See Dkt. 137. The

   Conservation Groups objected, noting the many ways in which the 2020 Rule is already being

   implemented for projects affecting the Conservation Groups. See Dkt. 138. This Court denied

   the request for a stay, noting that “adding lengthy additional delay” postponing the Court’s

   judgment would “not be appropriate.” Dkt. 139 at 2.

          Nothing has changed since the Court’s ruling. Projects continue to move forward under

   the illegal 2020 Rule, and the Conservation Groups continue to suffer harm. And CEQ’s posture

   has not changed either. Although CEQ now acknowledges “substantial and legitimate concerns



   1
     The Conservation Groups note that, pursuant to Federal Rule of Civil Procedure 25(d), they
   intend to substitute Mary Neumayr, who was sued in her official capacity, with her replacement
   at CEQ once a replacement Chair has been confirmed.
   2
    Update to the Regulations Implementing the Procedural Provisions of the National
   Environmental Policy Act, 85 Fed. Reg. 43,304 (July 16, 2020) (“2020 Rule” or “the Rule”).


                                                    1
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 3 of 18 Pageid#: 15828




   with the 2020 Rule,” Dkt. 145 at 7, it still has not committed to taking any action aside from

   reviewing the Rule, which is the same position it was in when it requested a stay of litigation last

   month. Compare Dkt. 145 at 4 (requesting remand because CEQ “is currently reconsidering the

   2020 Rule as directed by EO 13990”), with Dkt. 137 at 2 (requesting a stay “to allow the new

   administration time to review the challenged agency action”). CEQ’s equivocal promise that it

   “expects to decide in the coming weeks how to address . . . questions and substantial concerns

   [raised in this litigation], including whether to propose to amend or repeal the 2020 rule, in

   whole or in part,” provides the Conservation Groups with no certain relief, but rather ensures

   they will continue to be harmed.

            A remand without vacatur would leave the challenged Rule in place—likely for years—

   while CEQ undertakes a new rulemaking (if it indeed decides to undertake a new rulemaking).

   This would deprive the Conservation Groups of their legal right to judicial relief. Just as with

   the motion to stay, Dkt. 137 at 2, 4, Defendants rely on President Biden’s broadly-worded

   Executive Order,3 and blithely suggest that instead of a ruling from this Court, the Conservation

   Groups should initiate myriad new piecemeal challenges to each individual project where the

   Rule is harming them in an array of different District Courts throughout the United States.

   Dkt.145 at 2–3, 11. This would further injure the Conservation Groups, waste judicial resources,

   and risk inconsistent legal rulings throughout the country.

            The Court should deny Defendants’ motion for remand without vacatur for the same

   reasons it denied their motion for stay—the ongoing harms of leaving the Rule in place

   indefinitely are too great. As the D.C. Circuit explained, a voluntary remand in one

   environmental case was unacceptable because “EPA made no offer to vacate the rule; thus



   3
       Executive Order No. 13,990, 86 Fed. Reg. 7,037 (Jan. 25, 2021).


                                                    2
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 4 of 18 Pageid#: 15829




   EPA’s proposal would have left [the challengers] subject to a rule they claimed was invalid.”

   Chlorine Chemistry Council v. EPA, 206 F.3d 1286, 1288 (D.C. Cir. 2000). The same is true

   here.

           II.    CEQ Fails to Meet the Standard for Remand Without Vacatur

           The Administrative Procedure Act (“APA”) requires that courts must “hold unlawful and

   set aside” agency action that is not in accordance with law. 5 U.S.C. § 706(2)(A) (emphasis

   added). Thus, it is standard that a court reviewing a challenge to agency action must vacate the

   action if it is found illegal. F.C.C. v. NextWave Pers. Commc’ns Inc., 537 U.S. 293, 300 (2003).

           The D.C. Circuit established a narrow exception for when a court may remand a

   challenged agency action without vacatur in Allied-Signal, Inc. v. U.S. Nuclear Regulatory

   Commission, 988 F.2d 146 (D.C. Cir. 1993). An agency opposing vacatur bears the equitable

   burden of meeting a two-part test for this unusual and disfavored remedy. First, the agency must

   address “the seriousness of the order’s deficiencies (and thus the extent of doubt whether the

   agency chose correctly)”; a remand without vacatur is appropriate only in cases where a rule was

   merely “inadequately supported” and there is “at least a serious possibility that the [agency] will

   be able to substantiate its decision on remand.” Id. at 150–51. Second, the agency must address

   the “disruptive consequences of an interim change that may itself be changed,” id. at 150.

           The Fourth Circuit discussed the matter recently in Sierra Club v. U.S. Army Corps of

   Engineers, 909 F.3d 635, 655 (4th Cir. 2018). Referencing Allied-Signal without fully

   embracing any exception for remand without vacatur, it noted that “remand without vacatur

   principally is relevant in matters where agencies have ‘inadequately supported rule[s]’” and not

   for situations where the rule “exceeded statutory authority.” Id. (quoting Allied-Signal, 988 F.2d

   at 150).




                                                    3
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 5 of 18 Pageid#: 15830




          Defendants failed to cite this recent Fourth Circuit precedent or Allied-Signal in their

   motion, even though the two cases are the most relevant legal authority for this Court on this

   issue. Defendants thus waived their right to make new arguments on this standard in reply. See,

   e.g., Moseley v. Branker, 550 F.3d 312, 325 n.7 (4th Cir. 2008) (“As a general rule, arguments

   not specifically raised and addressed in opening brief, but raised for the first time in reply, are

   deemed waived.”). More importantly, Defendants fail to meet either part of the two-part test. In

   fact, their motion and accompanying declaration make clear that remand without vacatur cannot

   be granted here.

      A. The Rule’s Serious Deficiencies Are Incompatible with Remand Without Vacatur

          Because remand without vacatur is only relevant for matters where agencies have

   “inadequately supported rule[s]” and not for situations where the agency “exceeded [its]

   statutory authority,” it cannot be employed here. Sierra Club, 909 F.3d at 655 (quoting Allied-

   Signal, 988 F.2d at 150). As the Fourth Circuit noted, in situations where the issue is agency

   action “not in accordance with law,” federal courts are obligated to “set aside” the unlawful

   agency action via vacatur. Id. Here, the Rule’s serious and substantive violations of NEPA and

   the APA dictate that remand without vacatur is out of the question.

          Likewise, “the extent of doubt whether the agency chose correctly” could not be greater

   here. Id. (quoting Allied-Signal, 988 F.2d at 150). The Rule violates the plain text of NEPA, its

   promulgation did not comport with the APA, and it is not supported by the Administrative

   Record. Indeed, even Defendants themselves have expressed grave doubts about the Rule in the

   declaration they filed with their motion. Dkt. 145-1. For all these reasons, there is no “serious

   possibility that the [agency] will be able to substantiate its decision on remand,” and Defendants

   make no attempt to maintain that they would be able to do so. Id. (quoting Allied-Signal, 988




                                                     4
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 6 of 18 Pageid#: 15831




   F.2d at 151). Thus, Defendants utterly fail to satisfy the first criterion for remand without

   vacatur, dooming their motion.

          The fact that this challenge to the 2020 Rule involves “the scope of the [agency’s]

   statutory authority” also makes a ruling on the merits important because the Court’s ruling will

   provide important guidance to CEQ’s ongoing and future implementation of NEPA; the scope of

   the statute “is intertwined with any exercise of agency discretion going forward,” and

   accordingly Defendants’ “last-minute request for a remand” should be denied. Util. Solid Waste

   Activities Grp. v. EPA, 901 F.3d 414, 436–37 (D.C. Cir. 2018) (“USWAG”).

          Nonetheless, Defendants incorrectly attempt to rely on the USWAG decision for the

   proposition that the court need not “review[] a record that both sides acknowledge to be incorrect

   or incomplete.” Id. at 436; Dkt. 145 at 9. But CEQ has not yet expressly confessed any error, so

   that reasoning is irrelevant. See Lutheran Church-Missouri Synod v. FCC, 141 F.3d 344, 349

   (D.C. Cir. 1998) (denying “last second motion to remand” where “the Commission has not

   confessed error” and relied instead on a vague policy statement with uncertain application).

   Moreover, the portions of the rule that the D.C. Circuit remanded in USWAG presented an

   entirely different situation, because those portions of the rule stood “unchallenged on their

   merits,” and an “opinion . . . regarding these provisions would [have] be[en] wholly advisory.”

   USWAG, 901 F.3d at 438. The situation here is just the opposite: the entire 2020 Rule has been

   challenged. And the entire 2020 Rule is being implemented, and will continue to be

   implemented until vacated or modified via a new rulemaking.

          Defendants’ other cited cases are equally inapposite. For example, Defendants cite

   Friends of DeReef Park v. Nat’l Park Serv., No. 13-cv-03453-DCN, 2015 WL 12807800, at *11

   (D.S.C. May 27, 2015) for the proposition that agencies have authority to reconsider their




                                                    5
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 7 of 18 Pageid#: 15832




   decisions. But in that case the court remanded without vacatur because the agency had made

   clear that it would remediate its error and the merits had not yet been fully briefed. See 2014 WL

   6969680, at *4 (D.S.C. Dec. 9, 2014). Here, the opposite is true, the case has been fully briefed,

   and CEQ has made no commitment to do anything remedial whatsoever. Likewise, Defendants

   incorrectly rely on The Last Best Beef, LLC v. Dudas, 506 F.3d 333, 340 (4th Cir. 2007), which

   involved an agency request to cease processing trademarks while it cured legal defects in its

   rulemaking. But CEQ here is requesting the opposite: its motion asks that the illegal Rule stay in

   place and makes no commitment to cure any defect.

           Defendants’ citation to FBME Bank does not assist them either. The court in that case

   had already put in place a preliminary injunction against the challenged rule, and, in requesting

   remand, the agency “recognize[d] that the Court has identified serious ‘procedural concerns’

   with the Final Rule . . . and it agree[d] that the ‘record . . . needs to be supplemented.” FBME

   Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 72, 73 (D.D.C. 2015). Here, by contrast, while

   acknowledging its “concerns,” CEQ has not yet acknowledged any defects with the 2020 Rule.

   In addition, there has been no interlocutory ruling “that may guide future courts in similar cases

   and [CEQ’s] own behavior in future rulemakings,” id. at 74. And, most importantly, there is no

   injunction in place. Instead, CEQ is proposing to leave the Rule in effect for an indeterminate

   length of time, without the benefit of a ruling from this Court. This would leave the

   Conservation Groups subject to an invalid Rule. See Chlorine Chemistry Council, 206 F.3d at

   1288.

           The motion and accompanying declaration make clear that remand without vacatur is not

   appropriate here. The 2020 Rule was not just “inadequately supported” but is contrary to law in

   multiple ways that cannot be cured via additional substantiation upon remand. Allied-Signal,




                                                    6
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 8 of 18 Pageid#: 15833




   988 F.2d at 151. Defendants do not contend otherwise, and implicitly concede that the

   Conservation Groups’ criticisms of the Rule’s failure to consider environmental justice and

   climate impacts are correct, arguing that remand is necessary to give those issues due

   consideration. Dkt. 145-1 at 2. Defendants also note, for example, that CEQ has “substantial

   concerns about . . . the process by which the 2020 Rule was promulgated and the lawfulness of

   aspects of the 2020 Rule,” id. at 7, including concerns about whether “the 2020 Rule is

   consistent with administrative law principles,” whether it “improperly or unlawfully

   circumscribes the range of alternatives, long recognized by regulation and caselaw,” whether it

   “improperly or unlawfully circumscribes the environmental effects,” and whether it “improperly

   or unlawfully excludes certain actions from the definition of ‘major federal action’ for purposes

   of NEPA’s applicability, or has the foreseeable effect of improperly excluding certain federal

   actions from review under NEPA.” Id. at 5.

          Given the extensive nature of these concerns, and the fact that they extend to both the

   substance of the Rule and the way it was promulgated, there is no “serious possibility” that CEQ

   will be able to substantiate the 2020 Rule on remand. See Allied-Signal, 988 F.2d at 151.

   Instead, the Court should dispose of this case through summary judgment and vacatur of the

   Rule, following the longstanding APA requirement to “hold unlawful and set aside” agency

   action that is not in accordance with law. 5 U.S.C. § 706(2)(A).

      B. Remand Without Vacatur Would Have Disruptive Consequences Across the Nation

          Remand without vacatur is only appropriate where the “disruptive consequences of an

   interim change that may itself be changed,” Allied-Signal, 988 F.2d at 150, justify leaving the

   rule in place for a short period while the agency further explains or substantiates the rule on

   remand. Here, a decision to follow the standard course of remanding and vacating the unlawful

   Rule will have few to no disruptive consequences. Upon vacatur, the 1978 NEPA regulations


                                                    7
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 9 of 18 Pageid#: 15834




   will once again be in effect, a time-tested regulatory regime that federal agencies have more than

   forty years of experience implementing (and that courts have more than forty years of experience

   interpreting and adjudicating). Given the unlawful regulation only took effect in September

   2020, federal agencies will not experience significant disruptions and projects will not suffer

   significant delays by reverting to the 1978 regulations.

          By contrast, the consequences of a remand that would leave in place an illegally

   promulgated Rule for several years while the current administration undertakes to replace it with

   yet another regulatory regime (if that is what it decides to do) could not be more disruptive.

   Without vacatur, the Rule will stay in place for the foreseeable future and more than one hundred

   federal agencies will need to conduct conforming rulemakings as mandated by the Rule. See 40

   C.F.R. § 1507.3(b) (requiring all agencies to revise their own NEPA regulations by September

   2021). Meanwhile projects across the nation—from highways, to pipelines, to new airports, to

   forest plans—will proceed under the Rule’s deficient requirements, id. § 1507.3(a).

          Federal agencies that will be subject to the legal requirements of the 2020 Rule, but also

   governed by an administration that has made clear its concerns the Rule is both illegal and

   inconsistent with its policy goals, (Dkt 145-1), will be unclear how to proceed. Those harmed by

   the defective evaluation of projects affecting them will be forced to individually challenge these

   applications of the Rule’s requirements throughout the federal court system. The public will be

   deprived of information and opportunities to participate, and when given the chance to comment,

   community members will be held to an impossibly high technical standard for their concerns to

   be considered. In other words: chaos will abound.4



   4
     See, e.g., Expert Declaration of Nicholas Yost, Dkt. 30-55, ¶ 25 (“The many changes involved
   [in the 2020 Rule] are likely to lead to legal turmoil across the country as each new definition
   and change is litigated and as implementing agencies struggle to understand and interpret the

                                                    8
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 10 of 18 Pageid#:
                                  15835



       Defendants repeatedly state that they “expect[] to decide” whether to amend or repeal the

Rule “in the coming weeks.” Dkt. 145 at 5, 8, 9. This vague timeframe is a red herring. While

Defendants may (or may not) decide to initiate a new rulemaking process to reconsider the

challenged Rule within the next several weeks, the rulemaking process that would follow would

take many months or, more likely, years. By way of example, the (extremely inadequate)

rulemaking process that led up to the promulgation of the challenged 2020 Rule took nearly three

years to complete.5 CEQ received more than 12,500 comments in response to the 2018 Advance

Notice of Proposed Rulemaking6 and 1,145,571 comments in response to the 2020 Notice of

Proposed Rulemaking.7 See Rulemaking Docket, https://www.regulations.gov/docket/CEQ-

2019-0003 (last visited March 22, 2021). If the 2020 Rule is remanded without vacatur, it would

remain in place during the entire time it takes to complete a new rulemaking process.

       The D.C. Circuit has held that under the Allied-Signal test, vacatur should be considered

disruptive “if it set[s] back achievement of the environmental protection required” by statute.

Natural Res. Def. Council v. EPA, 489 F.2d 1364, 1374 (D.C. Cir. 2007). Here, the purpose of



new meanings.”).
5
 The previous rulemaking, which was done on an expedited schedule with only minimal time for
public comment, took nearly three years to complete, measured from Executive Order 13,807,
directing CEQ “enhance and modernize” the review process, to publication of the final Rule.
See Exec. Order 13,807, 82 Fed. Reg. 40,463 (Aug. 24, 2017); Update to the Regulations
Implementing the Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg.
43,304 (July 16, 2020); see also Initial List of Actions to Enhance and Modernize the Federal
Environmental Review and Authorization Process, 82 Fed. Reg. 43,226 (Sept. 14, 2017) (CEQ
notice that it would review and update the NEPA regulations in response to Executive Order
13,807).
6
 Update to the Regulations for Implementing the Procedural Provisions of the National
Environmental Policy Act, 83 Fed. Reg. 28,591 (June 20, 2018).
7
 Update to the Regulations Implementing the Procedural Provisions of the National
Environmental Policy Act, 85 Fed. Reg. 1,684 (Jan. 10, 2020).


                                                 9
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 11 of 18 Pageid#:
                                  15836



NEPA to “promote the improvement of environmental quality to meet the conservation, social,

economic, health, and other requirements and goals of the Nation,” 42 U.S.C. § 4344(4), is well

established. See also id. § 4331. Leaving in place the deficient evaluation process created by the

2020 Rule will significantly set back these environmental protection goals, as the Conservation

Groups have documented at length in briefing. See, e.g., Dkt. 105-1 at 35–40; see also Expert

Declaration of Christy Goldfuss, Dkt. 30-54, ¶ 1 (the 2020 Rule will “cause confusion and

bureaucratic inefficiency, resulting in worse project outcomes and more delays than if the rule

had not been implemented”). CEQ, despite detailing its myriad concerns about the Rule and its

impact on climate change and environmental justice, has done nothing to address these harms.

See Dkt. 145 at 4–5.

       CEQ’s claim that a remand without vacatur would conserve resources, Dkt. 145 at 9, also

rings hollow. The Court is already familiar with the issues in this case, the merits are fully

briefed, and the Court has set a hearing date on the pending motions for summary judgment. The

most efficient path forward is for the Court to rule on the merits. See, e.g., Black Warrior River-

Keeper, Inc. v. EPA, No. 2:19-CV-00344-JHE, 2019 WL 5864138, at *3 (N.D. Ala. Nov. 8,

2019) (denying motion for remand without vacatur on the eve of summary judgment). Doing so

will both resolve the legality of the Rule that currently governs all NEPA evaluations taking

place throughout the United States, and provide important guidance to CEQ on the requirements

of NEPA and the APA for any new rulemaking it may undertake in the coming years.8 In

addition, judicial vacatur of the Rule also would stop the requirement that by September 2021 all

agencies must “develop or revise, as necessary, proposed procedures to implement the [Rule],


8
 Likewise, CEQ, which has no further briefs to file in this matter, will not be so overburdened
by the litigation such that it cannot simultaneously take the administrative steps it wishes to
engage in. Dkt. 145 at 2 (acknowledging that Defendants’ motion for remand without vacatur
was filed “in lieu of filing a reply in support of their cross-motion for summary judgment”).


                                                 10
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 12 of 18 Pageid#:
                                  15837



including to eliminate any inconsistencies with the [Rule].” 40 C.F.R. § 1507.3(b). If the Rule

is not vacated, agencies will still be obligated to go through the lengthy and expensive process of

temporarily updating their own internal procedures through additional rulemakings, only to have

to change them again once CEQ completes its future rulemaking process. Vacating the Rule

would restore the 1978 regulations and avoid this cumbersome process of promulgating and then

undoing numerous additional agency rules.

       III.      Remand Without Vacatur Will Harm the Conservation Groups

       A remand without vacatur that leaves the challenged Rule in place while CEQ undertakes

an open-ended reconsideration process will not preserve the Conservation Groups’ resources

(nor judicial resources) and instead will cause significant harm to the Conservation Groups and

their members.

       First, the Conservation Groups and their members are being harmed by the ongoing

application of the Rule’s watered-down requirements for NEPA analyses of important and

environmentally-damaging projects, including by having to divert resources in response to the

shortcomings in the new NEPA process. The Conservation Groups already established these

facts in their opposition to Defendants’ Motion to Dismiss, see Dkt. 77, which this Court

subsequently denied. Dkt. 98.

       In the time it would take to proceed with a new rulemaking process, the Conservation

Groups anticipate that federal agencies will be initiating and conducting NEPA reviews for

hundreds of projects, with no discretion to use anything other than the unlawful 2020 Rule. CEQ

has not suggested otherwise, and indeed now admits, the Rule applies to “any NEPA process

begun after September 14, 2020, and may be applied to any NEPA process begun before

September 14, 2020.” Dkt. 145 at 2 (emphases added).




                                                11
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 13 of 18 Pageid#:
                                  15838



        The Conservation Groups already presented the Court with examples of projects that are

currently underway. E.g. Dkt. 138-1 (a non-exhaustive list of more than two dozen projects of

concern). Defendants failed to address these concerns in their motion. Defendants did not

acknowledge or reference the list of projects supplied by the Conservation Groups and made no

attempt to rebut the Conservation Groups’ claims of harm, or to deny that the listed projects are

moving forward under the Rule’s weakened requirements.9 Moreover, the Conservation Groups

do not know the extent to which other projects are proceeding without any NEPA review at all

under the exemptions created by the 2020 Rule, because such projects need no longer be brought

to the public’s attention.

        In addition to these direct harms, CEQ’s proposal that the Conservation Groups

“challenge individual NEPA processes taken under the 2020 Rule,” Dkt. 145 at 11, would create

a major litigation burden for both the Conservation Groups and the federal courts. A huge

number of projects subject to the Rule affect the Conservation Groups and their members,


9
  To cite just a few examples, since the beginning of this litigation, the Conservation Groups have
explained how inadequate review of the Mountain Valley Pipeline project in Virginia and West
Virginia harms them. See, e.g., Compl. ¶¶ 42–44, 159, 161, 376–79, 383; Dkt. 30-1 at 83, 84
n.202, 86, 90 n.210, 91 n.213; Chisholm Decl., Dkt. 30-35; Sligh Decl. ¶¶ 20–22, Dkt. 30-10;
Young Decl. ¶ 12, Dkt. 30-16. This project continues to move forward and further NEPA review
is imminent. Multiple major road projects are also slated for review this summer. See, e.g.,
Permitting Dashboard, Nimmo Parkway Phase VII-B,
https://www.permits.performance.gov/permitting-project/nimmo-parkway-phase-vii-b, last
accessed March 20, 2021 (environmental assessment to be issued June 2021); Va. Dep’t of
Transp., Bowers Hill Interchange Improvements Study (March 2021), available at
http://www.virginiadot.org/Projects/Hampton_Roads/asset_upload_file146_173858.pdf (notice
of intent to begin NEPA process planned for May/June 2021, and assessment of impacts
summer/fall 2021). And the U.S. Forest Service is engaged in a Programmatic Environmental
Assessment that would authorize tree cutting and herbicide spraying virtually anywhere in the
Nantahala National Forest—hundreds of thousands of acres of publicly owned lands—with no
upper limit. Dkt. 138 at 6; Dkt. 138-1. The decision allows for significant cumulative impacts,
but consideration of such impacts is foreclosed by the Rule. The Forest Service began its review
in January and expects a decision this summer. See Forest Service, Schedule of Proposed
Actions, http://data.ecosystem-management.org/nepaweb/current-sopa.php?forest=110811 (last
visited March 23, 2021).


                                                12
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 14 of 18 Pageid#:
                                  15839



because the Conservation Groups work throughout the United States. Accordingly, the litigation

burden of CEQ’s proposed approach would be far greater—for this Court and the entire federal

court system—than a ruling on the fully-briefed summary judgment motions in this case.

       By contrast, a ruling by this Court on summary judgment imposes no meaningful burden

on CEQ. In contrast to CEQ’s cited case, American Forest Resource Council v. Ashe, 946 F.

Supp. 2d 1 (D.D.C. 2013), summary judgment is fully briefed and all that remains is a hearing

and a ruling by the Court. Moreover, in American Forest, the plaintiff had not “provided any

concrete examples of projects impacted by the consultation requirement,” and accordingly the

court found the benefit of remand outweighed “abstract and speculative” costs to the plaintiff.

Id. at 43–44. Here, by contrast, the Conservation Groups have provided numerous concrete

examples of affected projects where the Rule’s weakened NEPA analysis harms the groups and

their members, and these harms far outweigh the CEQ’s preference for avoiding a ruling—

especially where it has provided nothing except the unsupported assertion that a ruling would

somehow “interfere” with reconsideration. Dkt. 145 at 10. On the contrary, a ruling on the

scope of NEPA and the requirements of the APA will provide important guidance to CEQ going

forward. USWAG, 901 F.3d at 436–37 (ruling on scope of the statute “is intertwined with any

exercise of agency discretion going forward”); FBME Bank, 142 F. Supp. 3d at 74 (court’s ruling

“may guide . . . [agency]’s own behavior in future rulemakings”).

       CEQ’s reliance on Makhteshim Agan of N. Am., Inc. v. NMFS, 2019 WL 5964526 (D.

Md. Oct. 18, 2019) is equally misplaced. In that case, the court rejected the plaintiffs’ contention

that remand without vacatur would cause them to continue suffering prejudice because the

plaintiffs had not sought preliminary injunctive relief. By contrast, the Conservation Groups

here have pushed for swift judicial relief at every possible opportunity, including a prompt




                                                13
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 15 of 18 Pageid#:
                                  15840



request for preliminary injunctive relief. See, e.g., Dkt. 30. Summary judgment has been fully

briefed and the Court is poised to move forward and decide whether the 2020 Rule is lawful

now. CEQ will benefit from the Court’s ruling on the merits of the 2020 Rule and the

requirements of NEPA. And granting summary judgment in favor of the Conservation Groups

would restore the well-settled 1978 regulations while CEQ evaluates a new rulemaking,

providing a stable status quo for NEPA evaluations and a well-established legal baseline from

which to move forward.

       Finally, CEQ’s citation to Regional Management Corp. is simply irrelevant, because the

court there held that the issue was unripe. Reg’l Mgmt. Corp. v. Legal Servs. Corp., 186 F.3d

457, 465 (4th Cir. 1999). This case is plainly ripe—as the Court has already ruled in denying the

motion to dismiss. See Dkt. 98.

       IV.     Vacatur Is the Only Appropriate Remedy

       If this Court were to remand the Rule rather than issue a summary judgment ruling, it

must do so with vacatur. Courts regularly vacate agency actions on voluntary remand. See, e.g.,

Sierra Club, 909 F.3d at 641 (noting earlier voluntary remand with vacatur); Sierra Club v. EPA,

705 F.3d 458, 466 (D.C. Cir. 2013) (same); Coal River Mountain Watch v. Republic Energy,

LLC, No. 5:18-CV-01449, 2019 WL 3798219, at *7 (S.D.W. Va. Aug. 12, 2019) (noting

voluntary remand with vacatur by D.C. District Court). “Vacation of an agency action without

an express determination on the merits is well within the bounds of traditional equity

jurisdiction.” Ctr. For Native Ecosystems v. Salazar, 795 F. Supp. 2d 1236, 1241–42 (D. Colo.

2011). Vacatur is appropriate here based on the “[1] seriousness of the [Rule’s] deficiencies and

[2] the absence of materially disruptive consequences.” Humane Soc’y of U.S. v. Zinke, 865 F.3d

585, 615 (D.C. Cir. 2017) (internal quotation marks and citation omitted); accord Bldg. Indus.




                                                14
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 16 of 18 Pageid#:
                                  15841



Legal Def. Found. v. Norton, 231 F. Supp. 2d 100, 104 (D.D.C. 2002) (evaluating these factors

and remanding with vacatur).

       The first factor is met because, as noted above in Section II(A), and in the extensive

briefing already submitted to the Court (and as CEQ’s own declaration appears to recognize), the

2020 Rule’s numerous deficiencies are substantive and serious. See Am. Petroleum Inst. v.

Johnson, 541 F. Supp. 2d 165, 185 (D.D.C. 2008) (remand with vacatur where “the deficiencies

in EPA’s explanation strongly suggest that the agency failed to engage in reasoned

decisionmaking . . . [and] EPA has not persuaded this Court that there is ‘a serious possibility’

that the agency would be able to offer an adequate explanation for the new definition on

remand”). As to the second factor, far more nationwide disruption and harm would result from

leaving in place the radically curtailed, unlawful 2020 Rule—which, as explained above in

Section II(B), will result in ill-informed environmental decisionmaking, as well as requiring

agencies to promulgate a host of new regulations conforming to the defective Rule—than from

restoring the longstanding 1978 regulations while CEQ evaluates whether and to what extent a

new rulemaking is needed. See ASSE Int’l, Inc. v. Kerry, 182 F. Supp. 3d 1059, 1065 (C.D. Cal.

2016) (remand with vacatur where seriousness of deficiencies was “fairly equivocal” but the

“disruptive consequences that would result from vacatur [] weigh[ed] squarely” in favor of

vacatur). Accordingly, while disposing of this case on summary judgment is the best course, any

remand of this Rule must be accompanied by vacatur.

       Respectfully submitted, March 25th, 2021.

       SOUTHERN ENVIRONMENTAL LAW CENTER

                                             /s/ Kimberley Hunter
                                             N.C. Bar No. 41333
                                             601 West Rosemary Street, Suite 220
                                             Chapel Hill, NC 27516



                                                15
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 17 of 18 Pageid#:
                                  15842



                                   khunter@selcnc.org
                                   919-967-1450

                                   /s/ Sam Evans
                                   N.C. Bar No. 44992
                                   48 Patton Ave, Suite 304
                                   Asheville, NC 28801-3321
                                   sevans@selcnc.org
                                   828-258-2023

                                   /s/ Nicholas S. Torrey
                                   N.C. Bar No. 43382
                                   601 West Rosemary Street, Suite 220
                                   Chapel Hill, NC 27516
                                   ntorrey@selcnc.org
                                   919-967-1450

                                   /s/ Megan Kimball
                                   N.C. Bar No. 53837
                                   601 West Rosemary Street, Suite 220
                                   Chapel Hill, NC 27516
                                   mkimball@selcnc.org
                                   919-967-1450

                                   /s/ Kristin Davis
                                   VA. Bar No. 85076
                                   201 West Main St, Suite 14
                                   Charlottesville, VA 22902-5065
                                   kdavis@selcva.org
                                   434-977-4090




                                     16
Case 3:20-cv-00045-JPJ-PMS Document 147 Filed 03/25/21 Page 18 of 18 Pageid#:
                                  15843



                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 25th, 2021, I electronically filed the foregoing Plaintiffs’

 Opposition to Federal Defendants’ Motion for Remand Without Vacatur with the Clerk of Court

 using the CM/ECF System, which will automatically send e-mail notification of such filing to all

 counsel of record.



                                              /s/        Kimberley Hunter




                                                    17
